Case 1:16-cv-00914-GJQ-ESC ECF No. 25 filed 07/07/20 PageID.2045 Page 1 of 6



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


_________________________________________
                                          )
UNITED STATES OF AMERICA,                 )
                                          )
      Plaintiff,                          )                   Civil Action No.
                                          )                   1:16-cv-00914-GJQ-ESC
                                          )
      v.                                  )
                                          )                   Judge Gordon J. Quist
ENBRIDGE ENERGY,                          )
LIMITED PARTNERSHIP, et al.,              )
                                          )
      Defendants.                         )
                                          )
_________________________________________ )



                       UNOPPOSED MOTION OF UNITED STATES
                       FOR ENTRY OF FIFTH MODIFICATION OF
                       CONSENT DECREE

       The United States of America, on behalf of the United States Environmental Protection

Agency, moves for this Court to enter as a final judgment the proposed Fifth Modification of

Consent Decree (“Modification”), which is attached as Exhibit 1 to the memorandum in support

of this motion. In support of this motion, the United States states as follows:

       1.      On May 23, 2017, the Court approved and entered a Consent Decree resolving

claims that the United States asserted against Enbridge Energy Limited Partnership and affiliated

entities (“Enbridge”) in this action under the Clean Water Act, 33 U.S.C. § 1251 et seq., and the

Oil Pollution Act, 33 U.S.C. § 2701 et seq. ECF 14, PageID.1565-1788. The Consent Decree

requires Enbridge to implement various measures designed to improve its ability to prevent,

detect, and respond to pipeline failures that could result in unlawful discharges of oil to
Case 1:16-cv-00914-GJQ-ESC ECF No. 25 filed 07/07/20 PageID.2046 Page 2 of 6



navigable waters of the United States or adjoining shorelines from any of 14 liquid petroleum

pipelines that comprise Enbridge’s Lakehead System.

        2.      Section VII.D of the Consent Decree requires Enbridge to implement an In-Line

Inspection ("ILI") based spill prevention program that includes extensive measures for timely

detection and evaluation of various types of features, such as cracks, corrosion, or dents, present

on Lakehead System pipelines, as well as requirements to take timely and appropriate action in

response to detected features that present potential threats of pipeline failures. Id. at

PageID.1597-1641.

        3.      In addition to requiring periodic ILIs of Lakehead System pipelines, see, e.g., id. at

PageID.1598 (Consent Decree ¶ 28), the Spill Prevention Program includes requirements to assure

timely evaluation of information obtained during inspections. Thus the Consent Decree establishes

requirements for timely submission of Initial ILI reports following completion of each ILI inspection,

id. at PageID.1599-1600 (Consent Decree, ¶ 32), and deadlines to assure expeditious data quality

review of ILI data. id. at PageID.1601-1604 (Consent Decree, ¶ 34) .

        4.      The Consent Decree also includes provisions assuring that Enbridge receives

immediate notification, prior to submission of the Initial ILI Report, when certain features, referred

to as “Priority Features,” are detected by Lakehead System pipeline ILIs. See Consent Decree ¶ 33

and Appendix A, at PageID.1600, 1735.

        5.      The Spill Prevention Program in Section VII.D.(V) of the Consent Decree includes

requirements and timelines for excavation and repair or mitigation of different types of features on

Lakehead System pipelines that may present potential threats of pipeline failures (“dig selection

criteria”), as well as interim pressure restriction requirements to reduce potential risks posed by

certain features during the period prior to repair or mitigation of features that meet one or more dig

selection criteria. Id. at PageID.1613-1641.

                                                      2
Case 1:16-cv-00914-GJQ-ESC ECF No. 25 filed 07/07/20 PageID.2047 Page 3 of 6



        6.      The dig selection criteria and pressure restriction requirements under the Consent

Decree include requirements that focus specifically on distinct potential risks presented when

different types of pipeline features intersect or interact with one another. See id. at

PageID.1636-1639 (Consent Decree, ¶¶ 58 and 59 and Table 5). These provisions explicitly establish

requirements applicable to “any” dent with any indication of metal loss, such as corrosion

(hereinafter referred to as “dent/corrosion features”). Id.

        7.      A number of the dig selection criteria and pressure restriction requirements referred to

in Paragraphs 2 – 4, above, are partly a function of the “Established Maximum Operating

Pressure” (“MOP”) applicable to the location on a pipeline where a given feature is located. See

Consent Decree at PageID.1582 (definition of MOP), and see, e.g., PageID.1622, 1623, 1628-1632,

and 1637-1639 (examples of substantive requirements that depend in part on MOP).

        8.      On May 7, 2020, the United States filed with the Court a proposed Modification of

the Consent Decree that (1) modifies Enbridge’s obligations regarding intersecting dent/corrosion

features, (2) clarifies the intended scope of one dig selection criterion in Table 4, (3) revises the

definition of MOP in Paragraph 10.s to incorporate certain corrected MOP values, (4) revises

application of the Priority Feature notification requirements with respect to features referred to as

“ovalities,” and (5) revises related provisions of the Consent Decree to implement and conform to the

foregoing changes. ECF 24, PageID.2001-2044.

        9.      The proposed Modification includes material changes that are subject to approval by

the Court in accordance with Paragraph 201 of the Consent Decree. ECF 24, PageID.2005, and ECF

14 at PageID.1723-1724.

        10.     By its terms the proposed Modification is subject to public notice and an opportunity

for submission of public comments in accordance with 28 C.F.R. § 50.7. ECF 24, PageID.2025. In

that same provision, the United States reserved the right to withdraw or withhold its consent to the

                                                     3
Case 1:16-cv-00914-GJQ-ESC ECF No. 25 filed 07/07/20 PageID.2048 Page 4 of 6



proposed Modification if comments disclose facts or considerations that indicate that the proposed

Modification is improper, inappropriate, or inadequate. Id.

        11.     The United States published notice of the proposed Modification in the Federal

Register on May 13, 2020. 85 Fed. Reg. 28,984 (May 14, 2020).

        12.     The United States received no public comments during the thirty day comment

period, which ended on June 15, 2020. The United States does not withdraw its consent to the terms

of the proposed Modification.

        13.     As discussed in more detail in the memorandum in support of this motion, the

proposed Modification is fair, reasonable, adequate and consistent with the public interest. The

proposed Modification provides for Enbridge to evaluate all dent/corrosion features on Lakehead

System pipelines using methodologies that were developed and validated subsequent to entry of the

Consent Decree. The new methodologies provide a reliable basis for identifying which detected

dent/corrosion features present sufficient risk to warrant excavation, repair or mitigation, and

imposition of interim point pressure restrictions. The proposed Modification also corrects certain

erroneous MOP values originally established by Enbridge based on certain information later

determined to be incorrect, based on results of a data quality review program completed by Enbridge

following entry of the Consent Decree. Finally the proposed Modification revises or corrects a

couple of minor errors or omissions that could affect interpretation of a couple of provisions of the

Consent Decree.




                                                   4
Case 1:16-cv-00914-GJQ-ESC ECF No. 25 filed 07/07/20 PageID.2049 Page 5 of 6



       WHEREFORE, the United States respectfully requests that the Court grant this motion and

sign and enter the proposed Fifth Modification of Consent Decree, a copy of which is attached as

Exhibit 1 to the Memorandum in support of this motion, as a final judgment.

                                              Respectfully submitted,

                                              FOR THE UNITED STATES OF AMERICA

                                              KAREN S. DWORKIN
                                              Deputy Section Chief
                                              Environmental Enforcement Section
                                              Environment and Natural Resources Division
                                              U.S. Department of Justice

                                              /s/ Steven J. Willey  (Ohio 0025361)
                                              Steven J. Willey
                                              Senior Counsel
                                              Joseph W.C. Warren
                                              Senior Counsel
                                              Environmental Enforcement Section
                                              U.S. Department of Justice
                                              P.O. Box 7611
                                              Washington, D.C. 20044-7611
                                              (202) 514-2807)
                                              Email: steven.willey@usdoj.gov

                                              Andrew B. Birge
                                              United States Attorney
                                              Western District of Michigan

                                              Ryan D. Cobb
                                              Assistant United States Attorney
                                              Western District of Michigan
                                              330 Ionia Avenue, N.W., Suite 501
                                              Grand Rapids, MI 49503
                                              616-456-2404




                                                  5
Case 1:16-cv-00914-GJQ-ESC ECF No. 25 filed 07/07/20 PageID.2050 Page 6 of 6




OF COUNSEL:

Catherine Garypie
Associate Regional Counsel
United States Environmental
Protection Agency, Region 5
77 West Jackson Boulevard
Mail Code: C-14J
Chicago, IL 60604-3507




                                     6
